DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Gregory Schivley in a telephone interview on 04/29/2021.

Claims
Claim 1, the entire wording of the claim has been deleted and changed to --A pipe-fitting  comprising: a coupling including a bell defining a pipe insertion mouth  at an end of the coupling and an inner recess; and a flexible pipe-restraint gasket assembly disposed within the inner recess, the gasket including an annular body, a plurality of discrete gripping members and at least one extension portion, the plurality of gripping members being disposed around an outer periphery of the body, the at least one extension portion extending from the body and being disposed between a pair of the plurality of gripping members, the at least one extension portion defining a pocket. and wherein circumferentially opposing sides of each gripping member are curved in a longitudinal direction, with opposite axially extending edges of the extension portion 
Claim 21, the entire wording of the claim has been deleted and changed to --A pipe-fitting for plastic pipe comprising: a coupling including a bell defining a converging pipe insertion mouth at a forward end of the coupling and an inner recess; a flexible pipe-restraint gasket assembly disposed within the inner recess between an outer surface of the pipe and an inner wall of the converging pipe insertion mouth, the gasket including an annular body, a plurality of discrete gripping members, the plurality of gripping members being disposed around an outer periphery of the body and being initially spaced apart, circumferentially opposing sides of each gripping member being curved in a longitudinal direction, with each gripping member being curved at a forwardly diverging angle relative to adjacent gripping members; a plastic pipe having one end inserted into the gasket, with the gripping members remaining spaced apart; and the gasket being configure to move forward in the converging pipe insertion mouth of the bell and collapse to bring the gripping members in contact with each other and grip the plastic pipe 360 degrees around the pipe when fluid pressure is applied to avoid point loading or distortion of the plastic pipe.--.
Claim 22 has been canceled.
Claim 23, in line 1, “22” has been changed to --21--.

	Reasons for Allowance
Claims 1-3, 5-18, 21, and 23 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 21.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed. 
Also refer to page 8 in line 7 through page 12 (the entire page) in Applicant’s Remarks filed 03/11/2013.  Applicant’s arguments are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
05/03/2021


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679